DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 19 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.

Regarding to Claim 19, the applicant claimed “The internal combustion engine…, wherein an entire surface of the inner peripheral sliding surface has the same surface property.”  Claim 13 has taught the limitation “wherein an entire surface of the inner peripheral sliding surface has the same surface property” and Claim 19 depends from Claim 13.  Therefore, .

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 7, 10-14, 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Qin (US2017/0122247 A1) in view of Kuniyasu (US2016/0169151 A1).

Regarding to Claim 1, Bettini teaches a cast iron cylinder liner, comprising an inner peripheral sliding surface made of iron (Abstract teaches the reference teaches a cylinder liner inner peripheral surface, Paragraph 33 teaches the material of the cylinder liner is iron, and Paragraph 34 teaches the manufacture process is casting),
wherein the inner peripheral sliding surface includes a region satisfying Expression (1) to Expression (3) (Paragraph 50 teaches a Table of the roughness),
wherein a machining mark constituted by a cross-hatch pattern including a first parallel straight line group and a second parallel straight line group crossing the first parallel line group is formed in the region satisfying Expression (1) to Expression (3) (Paragraphs 35-38 teaches a manufacturing process would allow the inner surface of the cylinder achieve Expression (1) to Expression (3) under certain circumstance.  Fig. 10 shows a cross-hatch pattern with first parallel straight line group and a second parallel straight line group).
wherein an entire surface of the inner peripheral sliding surface has the same surface property (Paragraphs 35-38 teaches the surface has the same property), and
•Expression (1) 10.0 ≥ Rvk/Rk ≥ 1.0
•Expression (2) 0.08 µm ≤ Rk ≤ 0.3 µm
•Expression (3) Rk - Rpk ≥ 0 (Fig. 2, Paragraph 11, Paragraph 50 teaches a Table, and the roughness of the surface would at least partially meet the requirements under certain circumstance).
[in Expression (1) to Expression (3), Rk is a core roughness depth based on JIS B0671-2:2002, Rpk is a reduced peak height based on JIS B0671-2:2002, and Rvk is a reduced valley depth 

Qin fails to explicitly disclose, but Kuniyasu teaches a cast iron cylinder liner,
wherein a cross-hatch angle formed by a direction in which the first parallel line group extends from one side to another side in a cylinder liner circumferential direction and a direction in which the second parallel line group extends from the one side to the another side in the cylinder liner circumferential direction is equal to or larger than 3 degrees and equal to or smaller than 50 degrees [Qin shows a cross-hatch pattern after the fourth honing process (Fig. 10 shows the cross-hatch pattern).  Kuniyasu further teaches a part has a manufacturing-processed surface has cross-hatch pattern with angle between certain range (Kuniyasu, Paragraph 34 teaches the part is manufacturing processed.  Paragraph 35 teaches at least part of the surface of the part comprises cross-hatch angle between 15 degrees and 35 degrees, which at least partially inside the range of the claimed angle range) to easily retain the oil to reduce the friction (Kuniyasu, Paragraph 38, Paragraph 96).  Therefore, since Qin teaches it is desirable to develop a cylinder liner that generates less friction during use to improve fuel consumption (Qin, Paragraph 8), when applying the teachings of Kuniyasu to Qin, it would be obvious to one of ordinary skill in the art to design the cylinder liner inner surface has cross-hatch pattern with certain angle range to easily retain the oil to reduce the friction (Kuniyasu, Paragraph 38, Paragraph 96).]



Regarding to the limitations of the hardness/roughness standard (JIS B0671-2:2002 for roughness Rv, Rvk and Rpk, even though Qin teaches the limitation), after reviewing the specification, the examiner considered the specification fail to teach, explain or indicate any specific purpose for these standard limitations.  Since Qin teaches a cylinder liner surface with certain roughness range to improve the load (Qin, Paragraph 33), the examiner takes Official Notice that it is well known in the art to form the material of the cylinder liner with certain hardness and roughness ranges for the purpose of improving the load (Qin, Paragraph 33).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to manufacture a cylinder liner with certain hardness and roughness for the purpose of improving the load.

Regarding to Claim 2, Qin in view of Kuniyasu teaches the modified cast iron cylinder liner, wherein Rvk/Rk of the region satisfying Expression (1) to Expression (3) is equal to or higher than 1.5 (Qin, Table shows Rvk/Rk would be equal to or higher than 1.5).

Regarding to Claim 3, Qin in view of Kuniyasu teaches the modified cast iron cylinder liner, wherein the core roughness depth Rk of the region satisfying Expression (1) to Expression 

Regarding to Claim 7, Qin in view of Kuniyasu teaches the modified cast iron cylinder liner, wherein the cross-hatch angle is equal to or larger than 3 degrees and equal to or smaller than 38 degrees (Kuniyasu, Paragraph 35 teaches at least part of the surface of the part comprises cross-hatch angle between 15 degrees and 35 degrees, which at least partially inside the range of the claimed angle range).

Regarding to Claim 11, Qin in view of Kuniyasu teaches the modified cast iron cylinder liner, wherein the reduced valley depth Rvk is equal to or lower than 1.0 µm (Qin, Paragraph 50 teaches a Table, and the roughness of the surface would reflect the limitation under certain circumstance).

Regarding to Claim 12, Qin in view of Kuniyasu teaches the modified cast iron cylinder liner, wherein the core roughness depth Rk is equal to or higher than 0.08 µm and equal to or lower than 0.25 µm (Qin, Paragraph 50 teaches a Table, and the roughness of the surface would reflect the limitation under certain circumstance).

Regarding to Claim 13, Qin teaches an internal combustion engine (Paragraph 26, an diesel engine is an internal combustion engne), comprising:

a piston arranged on an inner peripheral side of the cylinder bore (Paragraph 34); and
a piston ring mounted to a annular groove provided along a piston circumferential direction on an outer peripheral surface of the piston (Paragraph 34),
wherein the inner peripheral sliding surface includes a region satisfying Expression (1) to Expression (3) (Paragraph 50 teaches a Table of the roughness),
wherein a machining mark constituted by a cross-hatch pattern including a first parallel straight line group and a second parallel straight line group crossing the first parallel line group is formed in the region satisfying Expression (1) to Expression (3) (Paragraphs 35-38 teaches a manufacturing process would allow the inner surface of the cylinder achieve Expression (1) to Expression (3) under certain circumstance.  Fig. 10 shows a cross-hatch pattern with first parallel straight line group and a second parallel straight line group),
wherein an entire surface of the inner peripheral sliding surface has the same surface property (Paragraphs 35-38 teaches the surface has the same property), and
•Expression (1) 10.0 ≥ Rvk/Rk ≥ 1.0
•Expression (2) 0.08 µm ≤ Rk ≤ 0.3 µm

[in Expression (1) to Expression (3), Rk is a core roughness depth based on JIS B0671-2:2002, Rpk is a reduced peak height based on JIS B0671-2:2002, and Rvk is a reduced valley depth based on JIS B0671-2:2002] (Paragraphs 36-38 teach the definition of Rk, Rvk and Rpk.  Paragraph 50 teches the roughness structure is based on ISO13565-2, which is the same standard as JIS b0671-2:2002).

Qin fails to explicitly disclose, but Kuniyasu teaches an internal combustion engine, comprising:
wherein a cross-hatch angle formed by a direction in which the first parallel line group extends from one side to another side in a cylinder bore circumferential direction and a direction in which the second parallel line group extends from the one side to the another side in the cylinder bore circumferential direction is equal to or larger than 3 degrees and equal to or smaller than 50 degrees [Qin shows a cross-hatch pattern after the fourth honing process (Fig. 10 shows the cross-hatch pattern).  Kuniyasu further teaches a part has a manufacturing-processed surface has cross-hatch pattern with angle between certain range (Kuniyasu, Paragraph 34 teaches the part is manufacturing processed.  Paragraph 35 teaches at least part of the surface of the part comprises cross-hatch angle between 15 degrees and 35 degrees, which at least partially inside the range of the claimed angle range) to easily retain the oil to reduce the friction (Kuniyasu, Paragraph 38, Paragraph 96).  Therefore, since Qin teaches it is 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Qin to incorporate the teachings of Kuniyasu to design the cylinder liner inner surface has cross-hatch pattern with certain angle range in order to easily retain the oil to reduce the friction (Kuniyasu, Paragraph 38, Paragraph 96).

Regarding to the limitations of the hardness/roughness standard (JIS B0671-2:2002 for roughness Rv, Rvk and Rpk, even though Qin teaches the limitation), after reviewing the specification, the examiner considered the specification fail to teach, explain or indicate any specific purpose for these standard limitations.  Since Qin teaches a cylinder liner surface with certain roughness range to improve the load (Qin, Paragraph 33), the examiner takes Official Notice that it is well known in the art to form the material of the cylinder liner with certain hardness and roughness ranges for the purpose of improving the load (Qin, Paragraph 33).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to manufacture a cylinder liner with certain hardness and roughness for the purpose of improving the load.



Regarding to Claim 18, Bettini in view of Shinohara teaches the modified internal combustion engine, wherein the cross-hatch angle is equal to or larger than 3 degrees and equal to or smaller than 38 degrees (Kuniyasu, Paragraph 35 teaches at least part of the surface of the part comprises cross-hatch angle between 15 degrees and 35 degrees, which at least partially inside the range of the claimed angle range).

Regarding to Claim 19, Bettini and Shinohara fail to explicitly disclose, but in certain embodiment of Bettini teaches an internal combustion engine, wherein an entire surface of the inner peripheral sliding surface has the same surface property (Qin, Paragraph 50 teaches a Table, and the roughness of the surface would reflect the limitation under certain circumstance, Paragraphs 35-38 teaches the surface has the same property).

Regarding to Claim 20, Bettini in view of Shinohara teaches the modified internal combustion engine, wherein the reduced valley depth Rvk is equal to or lower than 1.0 µm (Qin, Paragraph 50 teaches a Table, and the roughness of the surface would reflect the limitation under certain circumstance).

Regarding to Claim 21, Bettini in view of Shinohara teaches the modified internal combustion engine, wherein the core roughness depth Rk is equal to or higher than 0.08 µm and equal to or lower than 0.25 µm (Qin, Paragraph 50 teaches a Table, and the roughness of the surface would reflect the limitation under certain circumstance).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Qin (US2017/0122247 A1) and Kuniyasu (US2016/0169151 A1) as applied to Claim 1 above, and further in view of Sekiya (US2014/0125013 A1).

Regarding to Claim 4, Bettini and Shinohara fail to explicitly disclose, but Yoshida teaches a cast iron cylinder liner, wherein an arithmetical average roughness Ra based on certain standard of the region is equal to or lower than 0.5 µm [Sekiya teaches a cast iron cylinder liner has a arithmetical roughness lower than certain range (Sekiya, Paragraph 58) to have a low friction characteristic (Sekiya, Abstract).]

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Qin and Kuniyasu to incorporate the teachings of Sekiya to design the roughness of the cylinder liner under certain range in order to have low friction characteristic (Sekiya, Abstract).

the examiner considered the specification fail to teach, explain or indicate any specific purpose for these standard limitations.  Sekiya (US2014/0125013 A1) and Nam (US2016/0108503 A1) are silent which standards is used for the hardness and roughness for the material.  However, the examiner takes Official Notice that it is well known in the art to form the material of the cylinder liner/bore with certain hardness and roughness ranges for the purpose of having a low friction characteristic and/or maintaining fatigue strength and thermal shock property (Sekiya, Abstract, Nam, Paragraph 2).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to manufacture a cylinder liner/bore with certain hardness and roughness for the purpose of having a low friction characteristic and/or maintaining fatigue strength and thermal shock property.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Qin (US2017/0122247 A1) and Kuniyasu (US2016/0169151 A1) as applied to Claim 1 above, and further in view of Edmo (US2014/0318516 A1).

Regarding to Claim 8, Bettini and Shinohara fail to explicitly disclose, but Edmo teaches a cast iron cylinder liner, wherein the cast iron is the flake graphite cast iron [Edmo teaches a cylinder liner can be manufactured by flake graphite cast iron to have a better resistant to fatigue, cracking and breaking (Edmo, Paragraph 13).]

.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Qin (US2017/0122247 A1) and Kuniyasu (US2016/0169151 A1) as applied to Claim 1 above, and further in view of Nam (US2016/0108503 A1).

Regarding to Claim 9, Bettini and Shinohara fail to explicitly disclose, but Nam teaches a cast iron cylinder liner, wherein the hardness of the cast iron based on certain standard is equal to or higher than 90 HRB and equal to or lower than 115 HRB [Nam teaches a cylinder liner has certain hardness range (Nam, Paragraph 40) to maintain fatigue strength and thermal shock property (Nam, Paragraph 2).]

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bettini and Shinohara to incorporate the teachings of Nam to manufacture the cylinder line with certain hardness in order to maintain fatigue strength and thermal shock property (Nam, Paragraph 2).

Regarding to the limitations of the hardness/roughness standard (for example, JIS B0601:2013, roughness and JIS Z 2245:2011 for hardness HRB), after reviewing the the examiner considered the specification fail to teach, explain or indicate any specific purpose for these standard limitations.  Sekiya (US2014/0125013 A1) and Nam (US2016/0108503 A1) are silent which standards is used for the hardness and roughness for the material.  However, the examiner takes Official Notice that it is well known in the art to form the material of the cylinder liner/bore with certain hardness and roughness ranges for the purpose of having a low friction characteristic and/or maintaining fatigue strength and thermal shock property (Sekiya, Abstract, Nam, Paragraph 2).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to manufacture a cylinder liner/bore with certain hardness and roughness for the purpose of having a low friction characteristic and/or maintaining fatigue strength and thermal shock property.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Qin (US2017/0122247 A1) and Shinohara (US2016/0230697 A1) as applied to Claim 13 above, and further in view of Williams (US2015/0159582 A1).

Regarding to Claim 15, Bettini and Shinohara fail to explicitly disclose, but Williams teaches an internal combustion engine, further comprising a cast iron cylinder block including the cylinder bore [Williams teaches a cylinder block including a cylinder liner (Williams, Fig. 2, Paragraph 21), and the cylinder block is manufactured by cast iron to have a smaller friction coefficient and decrease the engine size (Williams, Paragraph 2).]

.

Response to Arguments
Applicant’s arguments, see Remark, filed on 02/18/2021, with respect to the rejection(s) of Claims 1 and 13 under Bettini (US2017/0167430 A1) and Shinohara (US2016/0230697 A1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Qin (US2017/0122247 A1) in view of Kuniyasu (US2016/0169151 A1).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ishikawa (US2003/0192501 A1) teaches a cylinder liner with certain roughness range on the surface.
Bettini (US2017/0167430 A1) teaches an inner surface of a cylinder liner with certain roughness.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI-KAI WANG whose telephone number is (313)446-6613.  The examiner can normally be reached on Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 5712721196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YI-KAI WANG/Examiner, Art Unit 3747